

116 SRES 376 IS: Emphasizing the importance of a career, nonpartisan Foreign Service of the United States.
U.S. Senate
2019-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 376IN THE SENATE OF THE UNITED STATESOctober 24, 2019Mr. Merkley (for himself, Mr. Van Hollen, Mr. Coons, Ms. Duckworth, Mrs. Feinstein, Ms. Harris, Mr. Kaine, Mr. Reed, Ms. Hirono, Mr. Blumenthal, and Mr. Markey) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONEmphasizing the importance of a career, nonpartisan Foreign Service of the United States.
	
 Whereas the Foreign Service of the United States (referred to in this preamble as the Foreign Service), established under the Act of May 24, 1924 (commonly known as the Rogers Act) (43 Stat. 140, chapter 182), and strengthened by the Foreign Service Act of 1946 (60 Stat. 999, chapter 957) and the Foreign Service Act of 1980 (22 U.S.C. 3901 et seq.), provides indispensable support to the President, the Secretary of State, and other senior leaders in conducting the foreign policy of the United States;
 Whereas the Foreign Service consists of members from the Department of State, the United States Agency for International Development, the Foreign Commercial Service, the Foreign Agricultural Service, the Animal and Plant Health Inspection Service, and the United States Agency for Global Media;
 Whereas members of the Foreign Service take an oath to defend the Constitution of the United States and to remain above partisan and political considerations;
 Whereas members of the Foreign Service are deployed worldwide— (1)to serve the people of the United States;
 (2)to advance the interests and values of the United States; and (3)to project the leadership of the United States globally;
 Whereas the work of the Foreign Service is vital to the national security, foreign policy, and commercial interests of the United States;
 Whereas members of the Foreign Service often serve in extreme hardship and difficult security situations;
 Whereas not fewer than 250 members of the Foreign Service have given their lives in service of the United States while serving the people of the United States abroad;
 Whereas the presence of the Foreign Service abroad gives the United States a competitive advantage in advancing the interests of the United States;
 Whereas the knowledge and expertise of members of the Foreign Service are invaluable in shaping the foreign policy of the United States;
 Whereas, through diplomatic engagement, the Foreign Service promotes partnerships that further good governance, the rule of law, and democratic institutions; and
 Whereas the contributions of the Foreign Service are extraordinarily valuable to the United States: Now, therefore, be it
	
 That the Senate— (1)highlights—
 (A)the nonpartisan nature of the Foreign Service of the United States (referred to in this resolution as the Foreign Service); and
 (B)the oath taken by members of the Foreign Service— (i)to defend the Constitution of the United States;
 (ii)to advance the foreign policy of the democratically elected officials of the United States; and (iii)to serve the people of the United States;
 (2)recognizes the importance of a nonpartisan Foreign Service in advancing the foreign policy of the United States;
 (3)calls on all people of the United States to respect the nonpartisan, nonpolitical work of the Foreign Service;
 (4)condemns political retaliation against members of the Foreign Service; and (5)urges all people of the United States to support a strong Foreign Service as essential to the national security and interests of the United States.